UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2451



ZHENG FANG WENG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-170-454)


Submitted:   March 16, 2005                 Decided:   March 25, 2005


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Zheng Fang Weng, Petitioner Pro Se. James Arthur Hunolt, Song E.
Park, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Zheng Fang Weng, a native and citizen of China, petitions

for    review   of   an    order   of   the    Board   of    Immigration    Appeals

affirming without opinion the Immigration Judge’s (IJ) denial of

his applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

             To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Weng fails to show that the evidence compels a

contrary result.      Having failed to qualify for asylum, Weng cannot

meet the higher standard to qualify for withholding of removal.

Chen    v.   INS,    195    F.3d   198,    205      (4th    Cir.   1999);   INS   v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

             We also uphold the IJ’s finding that Weng failed to

establish eligibility for protection under the Convention Against

Torture.     See 8 C.F.R. § 1208.16(c)(2) (2004).              Finally, we reject

Weng’s claim that he was not accorded due process in that he was

not provided sufficient opportunity to explain his inconsistent

asylum applications, as this claim is belied by the record.

             Accordingly,     we    deny      the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -